        Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )
             v.                                    )      Criminal No. 18-292
                                                   )
ROBERT BOWERS                                      )

MOTION TO MODIFY CONDITIONS OF PHYSICAL EVIDENCE REVIEW TO
             PROTECT DEFENSE WORK PRODUCT

       The defendant, Robert Bowers, through counsel, hereby moves this Court to

modify the conditions of the physical evidence review to ensure a full, fair, and

independent review of the physical evidence as requested below.

                                         Background

       1.         During the telephonic status conference on July 12, 2021, the government

asked the court to direct the parties to arrange a mutual time to conclude the physical

evidence review. (Status Conf. Tr., 7/12/21, at 14.) Defense counsel advised that

production of the case litigation packets would greatly assist the process. (Id. at 15.)

However, that same day, the Court filed an Order directing that

       the parties meet and confer regarding a date(s) for completion of physical
       evidence review. Such review shall not be predicated upon the exchange of
       case litigation packets. The Court expects that such review will be done by
       the end of September.

(ECF 508.)




                                               1
          Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 2 of 7




      2.      The prosecution team has since offered available dates, and defense counsel

have tentatively confirmed mid-September dates.1 Defense counsel asked the prosecutors

to reconsider their previous position and permit the defense to bring one camera to take

photographs, to exclude prosecutors during the review, and to instruct law enforcement

present during the review to not discuss any of their observations of the defense team

with the prosecutors.2 The prosecution recently relented and agreed to permit the defense

to bring a camera to the second-round review to photograph items of evidence, including

the packaging and “green sheets” (containing information regarding seizure and chain of

custody). However, concerns about confidentiality of the evidence review remain.




      1
         On July 12, 2021, when the Court directed that the physical evidence review be
completed by the end of September, it appeared that individuals could safely gather
indoors. However, two weeks later, the Centers for Disease Control (CDC) released
updated guidance recommending everyone in areas of substantial or high transmission
(Allegheny County is such an area) to wear a mask in public indoor spaces, even if fully
vaccinated. This guidance was issued due to concerning developments in transmission of
the Delta variant, and newly emerging data. By August 6, 2021, the CDC warned that the
Delta variant is nearly twice as contagious as previous variants, might cause more severe
illness than previous strains in unvaccinated persons, and fully vaccinated persons with
Delta variant infections can spread the virus to others. See
https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.html.

      Given this recent uptick in COVID-19 infections, including among those who
have been fully vaccinated, and warnings to individuals in higher risk categories, defense
counsel will continue to assess the viability of an in-person physical evidence review in
mid-September.
      2
       Defense counsel are in the process of reviewing the status of the items not
previously reviewed, assessing necessary follow up from the first round of review, and
determining which members of the defense team should be present for this review.


                                            2
           Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 3 of 7




       3.      During the first-round review, the government imposed stringent conditions

on the defense, including:

       x limiting the defense to the use of a single laptop;

       x requiring that the single laptop’s audio and video recording capacity be
         disabled;

       x requiring inspection of the laptop by the FBI to confirm that it had no audio or
         video recording capacity;

       x insisting on clearance checks by the FBI of defense team members, including
         staff of the Federal Public Defender and CJA appointed counsel;

       x requiring each defense team member to produce their date of birth and driver’s
         license information in advance of the review;

       x producing only one item of evidence at a time (rather than placing groups of
         items on tables so different members of the defense team could review them at
         the same time);3

       x prohibiting any cameras;

       x prohibiting any cell phones.

       4.      Over objection, two of the prosecutors in this case remained in the room

during the entire review and took notes. The FBI agents were also armed with firearms

visible to counsel.

       5.      The various limitations imposed by the government impeded the review

and necessitated several follow up requests by the defense. The prosecution declined to



       3
        In an effort to speed up what would otherwise be a very time-consuming process
given the prosecution’s insistence on producing only one item at a time, defense counsel
reluctantly provided a list of 1B numbers (evidence labeling) in order of priority to the
prosecutors.

                                             3
             Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 4 of 7




produce some 19 additional photographs of items inspected. The prosecution also

declined a request for advance production of “green sheet packets” of the remaining

items.

         6.      The vast majority of the items not yet reviewed are packets of bullets and

number of DNA-related items. With regard to these items, defense counsel advised the

government back in February 2020 that “it is far more efficient to look at these remaining

items after we’re able to make a better sense of the source of many of these items,

identified items we may want to see a second time, and after we’ve been able to get

answers to some lingering questions. Having copies of the ‘green sheet packets’ for the

remaining items will also make the review of these items much more meaningful,

efficient and effective.” (ECF 211-1.)

         7.      Defense counsel sought Court assistance in obtaining case litigation

packets, and other information relevant not only to potential challenges under Daubert

but also to an efficient review of the remaining items of physical evidence, which are

mostly ballistics, and DNA related. The government objected on the grounds the defense

requests were premature, and the Court agreed. (ECF 485.)4



         4
          At the point the relevant discovery is provided, the defense will need certain
ballistics and DNA related items again made available and/or delivered to one or more
defense-retained laboratories for independent expert inspection and review. See American
Bar Association, Guidelines for the Appointment and Performance of Defense Counsel in
Death Penalty Cases, 31 Hofstra Law Review 913 (2003) (“With respect to the
guilt/innocence phase, defense counsel must independently investigate the circumstances
of the crime and all evidence--whether testimonial, forensic, or otherwise--purporting to
inculpate the client. To assume the accuracy of whatever information the client may
initially offer, or the prosecutor may choose or be compelled to disclose is to render
                                               4
        Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 5 of 7




            Request to Protect the Confidentiality of the Defense Evidence Review

       8.     To protect defense work product, and the ability of defense counsel to

communicate with one another confidentially, defense counsel ask the Court to prohibit

the prosecution attorneys from being present in the room with defense counsel during the

review, and to direct the law enforcement supervising the review to not discuss any

information obtained from observing the defense review with the prosecution attorneys.

See Hickman v. Taylor, 329 U.S. at 510–11 (“In performing his various duties ... it is

essential that a lawyer work with a certain degree of privacy, free from unnecessary

intrusion by opposing parties and their counsel.”). Though the prosecutors have advised

that it is their “established practice for every physical evidence review” to be present in

the room during evidence reviews, it is the collective experience of the Federal Public

Defender, as well as CJA appointed counsel, that prosecution counsel are not present for

every physical evidence review, indeed, they are not present for many reviews or are

present only at the beginning and leave once the review is underway. Moreover, it is the

collective experience of the Federal Public Defender and CJA counsel that, at most,

prosecutors are in a separate area from the defense and do not observe (and certainly do

not take notes of) the defense review.

       9.     The most effective way of restricting access to the defense review would be

to employ the use of agents unrelated to the prosecution of this case. See United States v.




ineffective assistance of counsel.”) Expert review has not yet occurred for any items of
the physical evidence.

                                              5
        Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 6 of 7




DeLeon, 428 F. Supp. 3d 716, 772-773 (D.N.M. 2019) (allowing defense to handle

physical evidence and directing United States to provide a custodian who is not a member

of the prosecution team to supervise).

       10.    Members of the defense team are entitled to a robust discussion and

examination, where they can talk, look at items, and work outside of the presence of the

prosecution. See United States v. DeLeon, 2017 WL 2271427, *58 (D. N.M. Mar. 8,

2017) (granting motion to exclude the prosecution team); id. (“The Defendants are owed

as robust of an opportunity to gather work product as possible consistent with security

needs, and the United States’ presence is likely to unnecessarily put pressure on that

product and create an environment and atmosphere that does not facilitate work product

development.”).

       11.    To protect potential work product, to the extent that providing 1B numbers

in advance of the review will assist the agents supervising the review, the defense asks

that it be permitted to provide that information directly to supervising agents, who will be

directed to have no contact with the prosecution team regarding the evidence review.



                                     CONCLUSION
       Mr. Bowers respectfully requests that this Court order that (1) members of the

prosecution team are excluded from the reviewing room during the evidence review by

members of the defense team, (2) law enforcement agents facilitating the review of the

physical items may not be members of the prosecution team, and (3) law enforcement

agents facilitating the review are prohibited from sharing the prosecution team their

                                             6
        Case 2:18-cr-00292-DWA Document 542 Filed 08/17/21 Page 7 of 7




observations of the defense review of the evidence, the items reviewed, and any

overheard conversations among members of the defense team.


                                         Respectfully submitted,

                                         /s/ Judy Clarke
                                         Judy Clarke
                                         Clarke Johnston Thorp & Rice, PC

                                         /s/ Michael J. Novara
                                         Michael J. Novara
                                         First Assistant Federal Public Defender

                                         /s/ Elisa A. Long
                                         Elisa A. Long
                                         Supervisory Assistant Federal Public Defender




                                           7
